DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 16/214,703, filed December 10, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendments
The amendment filed January 4, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 16/214,703, which include: Amendments to the Claims, and Remarks containing applicant’s amendments. 
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Claims 19 and 23 have been amended, with previous cancellation of Claim 8. Claims 1-7, and 9-25 remain pending in the application. However, Examiner has noted that amended Claim 19 has resulted in a new claim objection, which is identified in the relevant section indicated below.
Regarding Applicant’s Amendments to the Claims, Examiner acknowledges the identified claim objection in Claim 23 has been resolved, and therefore the respective objection previously set forth in the Non-Final Office Action mailed December 23, 2021 is withdrawn.
Regarding Applicant’s Remarks on p.11, Examiner acknowledges Applicant’s Amendments to the Claims have resolved the lack of antecedent issues identified in Claim 23 (and inherited in dependent Claims 24-25), and therefore the respective §112(b) rejections previously set forth in the Non-Final Office Action mailed December 23, 2021 for Claims 23-25 are withdrawn.

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/214,703, which include: Remarks containing applicant’s arguments. 
Regarding Applicant’s Remarks on p.12 with respect to Claims 19-22 under 35 U.S.C. 103 as being unpatentable over Kamiran et al., Decision Theory for Discrimination-aware Classification, 2012 IEEE 12th International Conference on Data Mining, pp.924-929 [hereafter referred as Kamiran] in view of Parker, Charles, U.S. PGPUB 2019/0122135, filed 9/6/2018 [hereafter referred as Parker], in further view of Triantaphyllou et al., U.S. Patent 8,725,663, issued 5/13/2014 [hereafter referred as Triantaphyllou], in further view of Datta et al., U.S. PGPUB 2018/0121817, published 5/3/2018 [hereafter referred as Datta], Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner has noted Applicant has amended the claims such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the applicant’s amended claims are provided in the relevant sections indicated below. 
Regarding applicant’s Remarks on p.12, 
“That is, Kamiran in view of Triantaphyllou does not teach or suggest "the bias detector perturbs a protected attribute in the payload data and computes the individual bias as an individual bias score by literately finding a difference between a probability of a favorable outcome for the perturbed protected attribute to original data of the payload data; ... suggesting, in the run-time, a de-biased prediction for the biased sample using the difference between the probability of the favorable outcome for the perturbed protected attribute to the original data of the payload data", as recited in exemplary claim 1, and somewhat similarly in claim 19.”
Examiner has noted that the main scope of the Applicant’s arguments are directed towards the amended claim limitations, which were not previously presented in the original set of claims. However, Examiner notes that Applicant has incorrectly stated the above amendments were applied to Claim 1,  when in fact they were only applied to Claim 19. As indicated in the Amendments to the Claims filed January 4, 2022, Claim 1 is marked as “Previously Presented”, while Claim 19 is marked as “Currently amended Claim 19 contains a new claim objection that is further discussed in the relevant section indicated below.
Examiner has also noted the following sub-argument made by the Applicant: 
“Kamiran and Triantaphyllou make no mention of iteratively finding the different between the probability of a favorable outcome for the perturbed protected attribute to the original data of the payload data and then using this iteratively calculating difference to suggest a de-biased prediction for the biased sample.”
Applicant’s above argument appears to be directed to the newly added claim limitation in Claim 19: “suggesting, in the run-time, a de-biased prediction for the biased sample using the difference between the probability of the favorable outcome for the perturbed protected attribute to the original data of the payload data”, where Applicant is attempting to claim the action of further using an iteratively calculated difference value (that is determined during a training stage of a bias detector) to indicate a suggested de-biased prediction for the biased sample during the run-time phase of a bias detector. However, Examiner has found that Applicant’s specification has no support for using this specified difference value during run-time, and hence this newly added claim limitation exhibits a 112(a) written description issue, which is further identified and rejected in the relevant sections indicated below.
As noted above, Applicant’s remaining arguments are directed to the newly amended claim limitations, such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the relevant sections indicated below.
Regarding Applicant’s Remarks on pp.12-13 for Claims 23-25 under 35 U.S.C. 102(a)(1) as being anticipated by Kamiran et al., Decision Theory for Discrimination-aware Classification, 2012 IEEE 12th International Conference on Data Mining, pp.924-929 [hereafter referred as Kamiran], Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner has noted Applicant has amended the claims such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the applicant’s amended claims are provided in the relevant sections indicated below.
Regarding applicant’s Remarks on pp.13, 
“Applicant notes that the claims have been amended to affirmatively recite the assigning step based on ... threshold value.
Therefore, the Examiner's interpretation of the claimed invention is unreasonable as the feature is not optional as alleged by the Examiner.”
Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. According to the Non-Final Office Action mailed December 23, 2021, Examiner indicated that the original set of claim limitations contained a contingent clause that renders the claim language to not be performed because the condition precedent (“if the sample has a bias greater than a predetermined individual bias threshold value”) is not required to be met. However, as shown in the Non-Final Office Action mailed December 23, 2021 on pp.9-10, Examiner continued to provide a claim mapping for the identified contingent clause, where Kamiran p.925 col.1 Section III. Preliminaries 1st-2nd paragraphs, p.924 col.2 2nd paragraph; Kamiran pp.925-926 Section IV.A. Reject Option based Classification (ROC); and p.926 Algorithm 1 were further cited to teach the reject-option based classification algorithm and assigning desirable labels 𝐶+ (corresponding to “assigning an outcome of a privileged group to the sample …”) and undesirable labels 𝐶− to predicted samples belonging to a deprived group 𝒳𝑑 , outside and within a predicted critical region (0.5 < 𝜃 < 1) (corresponding to “ … if the sample has a bias greater than a predetermined individual bias threshold value”), where samples falling within the predicted critical region are considered to be biased and discriminated, while those samples falling outside the critical region are classified according to the standard decision rule, which is interpreted as leaving their respective predictions (and individual bias) unchanged. Hence, given that the Examiner did provide a claim mapping for the contingent clause as previously recited, this contingent clause and corresponding claim limitation was given patentable weight, and hence Applicant’s assertions to the contrary (where Examiner’s interpretation of the claim invention is unreasonable as the feature is not optional as alleged by the Examiner) are not valid. Therefore, Applicant’s arguments are not persuasive, and the earlier §102(a)(1) rejection is maintained. 


Claim Objections
Claim 19 is objected to because of the following informality:
Applicant has amended the following claim limitation to include the term “literately” to describe finding a difference between a probability of a favorable outcome for a perturbed protected attribute to original data of the payload data: "the bias detector perturbs a protected attribute in the payload data and computes the individual bias as an individual bias score by literately finding a difference between a probability of a favorable outcome for the perturbed protected attribute to original data of the payload data". However, Applicant’s arguments (Remarks p.12) for Claim 19 only references the term “iteratively” and makes no further mention of the term “literately” other than reciting the term in the amended claim as reference. The two terms “literately” (where “literate” is defined in the Merriam-Webster dictionary as being educated) and “iteratively” (where “iterative” is defined in the Merriam-Webster dictionary as involving repetition) are distinct from each other in terms of spelling, and do not share a common meaning. Examiner notes that Applicant does not disclose anything in the specification that can be interpreted as the term “literately”, while Applicant’s specification paragraph [0057] does provide support for a repeated (iterative) process (“… Unprivileged group samples that have high individual bias are flagged … and this process is repeated until group bias constraints are met.”). Hence, for purposes of examination, Examiner assumes that the term “literately” is a typographical error that needs to be corrected to indicate “iteratively”, which coincides with Applicant’s corresponding arguments as presented for Claim 19. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding amended Claim 19,
The claim recites the following limitation: “suggesting, in the run-time, a de-biased prediction for the biased sample using the difference between the probability of the favorable outcome for the perturbed protected attribute to the original data of the payload data”, but the specification fails to disclose using a difference between the probability of the favorable outcome for the perturbed protected attribute to the original data of the payload data during the run-time stage of a bias detector. Referring to applicant’s specification paragraphs [0043] and [0057], Examiner notes that the calculation of a difference between the probability of the favorable outcome for the perturbed attribute to the original data of the payload data is only performed during the training stage of a bias detector ([0043]: “For example, FIG 2 exemplarily depicts the training stage for the bias detector. … the individual bias scores are found by perturbing the protected attribute(s) in training set via the perturbations 240, for each sample point, obtaining the average score after possibly multiple perturbations, obtaining a difference in scores for a favorable class where for privileged groups, do original and average perturbed scores, and for ‘unprivileged groups’, do average perturbed for original scores, …” and [0057]: “During the training stage of the bias detector, the invention implements an individual bias checker that perturbs the protected attribute in the payload data for the unprivileged group samples, and computes the individual bias scores for them by finding the difference between the probability of favorable outcomes for the perturbed and the original data …”). between the probability of the favorable outcome for the perturbed attribute to the original data of the payload data” that is calculated during the training stage of a bias detector, and using that calculated value during the run-time stage of a bias detector. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no disclosure of this amended claim limitation identified in the specification, this amended claim limitation fails to comply with the written description requirement, and hence this new claim limitation (“… using the difference between the probability of the favorable outcome for the perturbed protected attribute to the original data of the payload data”) will not be given any patentable weight during prior art examination.
Claims 20-22 are dependent claims tracing back to independent Claim 19, and as such, inherit the same lack of written description issue found in independent Claim 19. Hence, Claims 20-22 are also rejected due to lack of written description by virtue of dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Kamiran et al., Decision Theory for Discrimination-aware Classification, 2012 IEEE 12th International Conference on Data Mining, pp.924-929 [hereafter referred as Kamiran].
Regarding amended Claim 23, 
Kamiran teaches
 A post-processing computer-implemented method for post-hoc improvement of instance-level and group-level prediction metrics, 
the post-processing method (This claim limitation is similar in scope to a corresponding claim limitation in Claim 19, and hence is rejected under similar rationale.) comprising: 
testing a plurality of samples from an unprivileged group for an individual bias in a customer model (Examiner’s note: As indicated earlier, Kamiran teaches applying the reject-option based classifier (ROC) algorithm to detect biased samples within the predicted critical region to several classification methods, using the machine learning datasets that contain bias and sensitive (protected) attributes, deprived groups, and desirable/undesirable classes, such that the application of the ROC algorithm to the machine-learning data sets represents a process for “testing a plurality of samples from an unprivileged group for an individual bias” (Kamiran p.925 col.1 Section III. Preliminaries: “We consider a two-class problem with label C ∈ {                        
                            
                                
                                    C
                                
                                
                                    +
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    -
                                
                            
                        
                    } defined over instances X ∈ 𝓧 described by a fixed number of attributes. A discriminatory dataset 𝓓 =                         
                            
                                
                                    {
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                    
                                    }
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    N
                                
                            
                        
                     is available in which the labels                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                      may be biased w.r.t. sensitive or discriminatory attributes, e.g., Gender or Race. We assume that                         
                            
                                
                                    C
                                
                                
                                    +
                                
                            
                        
                     is the desirable label. The instances in 𝓧 can be distinguished between those belong to a given deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     and favored group                         
                            
                                
                                    X
                                
                                
                                    f
                                
                            
                        
                     …”; p.925 col.2 Section IV.A. Reject Option based Classification (ROC): “… instances belonging to deprived and favored groups are labeled with desirable and undesirable labels, respectively …”; p.926 Algorithm 1: Reject Option based Classification (ROC), with Input: indicating 𝓧 as the test set applied to a set of classifiers                         
                            
                                
                                    {
                                    
                                        
                                            F
                                        
                                        
                                            k
                                        
                                    
                                    }
                                
                                
                                    k
                                    =
                                    1
                                
                                
                                    K
                                
                            
                        
                     (K≥1 probabilistic classifiers trained on 𝓓); 
    PNG
    media_image1.png
    224
    377
    media_image1.png
    Greyscale

and p.928 col.2 1st-2nd paragraphs (Section V.A. Results of ROC): “Figure 1 shows the results of our experiments with ROC on two datasets ((a), (b)). …”).); and 
assigning an outcome of a privileged group to a sample of the plurality of samples based on the sample being tested and the sample having a bias greater than a predetermined individual bias threshold value, wherein the testing is performed using a trained bias detector that is trained on a payload data and that learns to detect a sample of the plurality of samples in a customer model that has an individual bias greater than a predetermined bias threshold value with constraints on a group bias, the sample being a member of an unprivileged group (Examiner’s note: Under its broadest reasonable interpretation, a “bias detector” represents an element that detects the presence of an inclination or tendency towards a certain outlook (or classification) through identification of properties or attributes in a data point that would cause the data point to appear “abnormal” (i.e., where the attributes of a data point would distinguish or “discriminate” it such that the data point is seen as an outlier among other data points). Kamiran teaches learning a classifier over a given discriminatory data set 𝒟  (with dataset samples obtained from real-world machine-learning datasets from the UCI machine learning repository, such that these real-world datasets correspond to “payload data” originating from “a customer model”), based on legal constraints placed on the classification decisions related to sample data containing sensitive attributes within deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     (where these samples in the deprived group are part of the larger test set of instances 𝓧 shown in Kamiran p.925 col.1 Section III. Preliminaries and p.926 Algorithm 1), where these sensitive attributes lie close to a decision boundary and where the legal constraints placed on the classification decisions are interpreted as placing constraints on a group bias (Kamiran p.924 col.2 2nd paragraph: “… discriminatory decisions are often made close to the decision boundary because of decision maker’s bias.”; and p.925 col.1 Section III. Preliminaries, 1st-2nd paragraphs: “We consider a two-class problem with label C ∈ {                        
                            
                                
                                    C
                                
                                
                                    +
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    -
                                
                            
                        
                    } defined over instances X ∈ 𝓧 described by a fixed number of attributes. A discriminatory dataset 𝓓 =                         
                            
                                
                                    {
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                    
                                    }
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    N
                                
                            
                        
                     is available in which the labels                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                      may be biased w.r.t. sensitive or discriminatory attributes, e.g., Gender or Race. We assume that                         
                            
                                
                                    C
                                
                                
                                    +
                                
                            
                        
                     is the desirable label. The instances in 𝓧 can be distinguished between those belong to a given deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     and favored group                         
                            
                                
                                    X
                                
                                
                                    f
                                
                            
                        
                     … The task is to learn a classifier 𝓕:𝓧→{                        
                            
                                
                                    C
                                
                                
                                    +
                                
                            
                            ,
                            
                                
                                    C
                                
                                
                                    -
                                
                            
                        
                    } over the given discriminatory data 𝒟 that does not make discriminatory decisions based on the sensitive attribute(s) due to legal constraints.”). As indicated earlier, Kamiran p.926 Algorithm 1 further teaches applying the ROC algorithm on a set of trained classifiers and assigning desirable labels 𝐶+ (corresponding to “assigning an outcome of a privileged group to a sample …”) to samples belonging to a deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                    , where the samples belonging to a deprived group that falls within a predicted critical region (0.5 < 𝜃 < 1) are considered to be biased and discriminated, such that the value θ represents a threshold value, and each of these samples that fall within the critical region according to θ represent “ … the sample having a bias greater than a predetermined individual bias threshold value” (Kamiran p.926 Algorithm 1 (refer to the three lines below the ** Critical region ** line); p.925 col.2 Section IV.A. Reject Option based Classification (ROC), 2nd-3rd paragraphs: “… A reject option can be adopted in classification whereby all instances for which max[p(                        
                            
                                
                                    C
                                
                                
                                    +
                                
                            
                        
                    |X),1-p(                        
                            
                                
                                    C
                                
                                
                                    +
                                
                            
                        
                    |X)] ≤ θ (where 0.5 < θ < 1) are not assigned labels (or as labeled as ‘reject’). We refer to this region as critical region. The instances in the critical region (rejected instances) are considered to be ambiguous and influenced by biases. … To reduce discrimination, these rejected instances are labeled as follows: if the instance is an example of a deprived group (                        
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                    ) then label it as 𝐶+ otherwise label it as 𝐶- …”; and p.926 col.1 last paragraph-col.2 1st paragraph: “… in general the resultant discrimination decreases by increasing the value of θ, as more deprived and favored group instances are likely to be labeled with 𝐶+ and 𝐶+, respectively. … To achieve a specified discrimination level, the value of θ can be determined by using a validation dataset or input by the domain expert.”).).  
Regarding original Claim 24, 
Kamiran teaches
(Original) The post-processing computer-implemented method of claim 23, 
wherein the unprivileged group received the outcome based on the individual bias according to a classification of the unprivileged group (Examiner’s note: As indicated earlier, Kamiran teaches a general form of a discriminatory data set 𝒟, containing deprived group samples                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     (corresponding to “the sample being a member of an unprivileged group”) that are associated with biased labels                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    , where                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     are predicted labels {𝐶+, 𝐶−}, such that these biased labels and associated data set containing deprived group samples correspond to “a classification of the unprivileged group” (Kamiran p.925 col.1 Section III. Preliminaries, 1st-2nd paragraphs: “We consider a two-class problem with label 𝐶 ∈ {𝐶+, 𝐶−} defined over instances 𝑋 ∈ 𝒳 described by a fixed number of attributes. A discriminatory dataset 𝒟=                        
                            
                                
                                    {
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                    
                                    , 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                    
                                    }
                                
                                
                                    i
                                    =1
                                
                                
                                    N
                                
                            
                        
                    is available in which the labels                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     may be biased w.r.t. sensitive or discriminatory attributes, e.g., Gender or Race. We assume that 𝐶+ is the desirable label. … All instances in the deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     have specific value(s) assigned to specific attribute(s). These attributes are called the sensitive or discriminatory attributes (e.g., Gender, Race) of the problem, which together with their values (e.g., {Gender=Female, Race=Black}), define the deprived group of instances                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                    .”). Kamiran p.926 Algorithm 1 teaches applying the ROC algorithm to assign desirable labels 𝐶+ and undesirable labels 𝐶−  (corresponding to “outcome of an unprivileged group”) to predicted samples belonging to a deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                    , outside and within a predicted critical region (0.5 < 𝜃 < 1), where samples falling within the predicted critical region are considered to be biased and discriminated, while those samples falling outside the critical region are classified according to the standard decision rule, where the samples falling outside the critical region are interpreted as samples that have their respective predictions (and individual bias) unchanged (with the analysis of the samples that fall within the critical region corresponds to an analysis “wherein the unprivileged group received an outcome based on the individual bias …”) (Kamiran p.925 col.2 Section IV.A. Reject Option based Classification (ROC) 1st-4th paragraphs).).  
Regarding original Claim 25, 
Kamiran teaches
(Original) The post-processing computer-implemented method of claim 23, 
wherein the outcome of samples in the privileged group are unchanged by the assigning (Examiner’s note: Kamiran p.926 Algorithm 1 teaches applying the ROC algorithm to assign desirable labels 𝐶+ (corresponding to “outcome of a privileged group”) and undesirable labels 𝐶− to predicted samples belonging to a deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                    , outside and within a predicted critical region (0.5 < 𝜃 < 1), where samples falling within the predicted critical region are considered to be biased and discriminated, while those samples falling outside the critical region are classified according to the standard decision rule, where the samples falling outside the critical region are interpreted as samples that have their respective predictions (and individual bias) unchanged (with the unchanged respective predictions for those samples falling outside the critical region corresponding to “wherein the outcome of samples in the privileged group are unchanged by the assigning”) (Kamiran p.925 col.2 Section IV.A. Reject Option based Classification (ROC) 1st-4th paragraphs).).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kamiran et al., Decision Theory for Discrimination-aware Classification, 2012 IEEE 12th International Conference on Data Mining, pp.924-929 [hereafter referred as Kamiran] in view of Triantaphyllou et al., U.S. Patent 8,725,663, issued 5/13/2014 [hereafter referred as Triantaphyllou], in further view of Datta et al., U.S. PGPUB 2018/0121817, published 5/3/2018 [hereafter referred as Datta].
Regarding amended Claim 19, 
Kamiran teaches
(Currently Amended) A post-processing computer-implemented method for post-hoc improvement of instance- level and group-level prediction metrics, 
the post-processing method (Examiner’s note: Kamiran teaches a discrimination-aware classification method (reject option-based classification ROC) that does not require data pre-processing or modifying the learning algorithm, thus corresponding to a “post-processing method” (Kamiran p.924 col.2 1st paragraph (Section 1. Introduction): “Our solutions require neither modification of learning algorithm nor preprocessing of historical data – pre-trained classifiers can be made discrimination-aware at prediction time.”).) comprising: 
training a bias detector on a payload data that learns to detect a sample in a customer model that has an individual bias greater than a predetermined individual bias threshold value with constraints on a group bias (Examiner’s note: Under its broadest reasonable interpretation, a “bias detector” represents an element that detects the presence of an inclination or tendency towards a certain outlook (or classification) through identification of properties or attributes in a data point that would cause the data point to appear “abnormal” (i.e., where the attributes of a data point would distinguish or “discriminate” it such that the data point is seen as an outlier among other data points). This claim limitation is similar in scope to a corresponding claim limitation that was earlier rejected in Claim 23 above (i.e., according to the identified claim limitation: “based on training a bias detector on a payload data that learns to detect a sample in a customer model that has an individual bias greater than a predetermined individual bias threshold value with constraints on a group bias, the sample being a member of an unprivileged group”), and hence is rejected under similar rationale.), 
wherein, during the training:
the bias detector … computes the individual bias as an individual bias score by … finding a difference between a probability of a favorable outcome for the … protected attribute to original data of the payload data (Examiner’s note: Kamiran teaches a classifier measuring discrimination (corresponding to the “individual bias”) according to the formula                         
                            p
                            (
                            
                                
                                    C
                                
                                
                                    +
                                
                            
                        
                    |X ∈                         
                            
                                
                                    X
                                
                                
                                    f
                                
                            
                            )
                            -
                            p
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            +
                                        
                                    
                                
                                
                                    X
                                     
                                    ∈
                                     
                                    
                                        
                                            X
                                        
                                        
                                            d
                                        
                                    
                                
                            
                        
                    , where                         
                            
                                
                                    X
                                
                                
                                    f
                                
                            
                        
                     and                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     represent a favored group and deprived group, respectively, and where                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     is present in the original discriminatory dataset (corresponding to “original data of the payload data”), and                         
                            
                                
                                    X
                                
                                
                                    f
                                
                            
                        
                     is determined based on                         
                            
                                
                                    X
                                
                                
                                    f
                                
                            
                            ∩
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            =
                             
                            ∅
                        
                     and 𝓧 ∖                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     , which is interpreted as a form of assigning the corresponding attribute to a favored group (corresponding to “a favorable outcome”), and as such, this discrimination measurement that calculates the difference between two probabilities (consisting of a Kamiran p.925 Section III. Preliminaries 1st paragraph-3rd paragraphs).);
… applying, in a run-time, the bias detector on a run-time sample to select a biased sample in the run-time sample having an individual bias greater than the predetermined individual bias threshold value (Examiner’s note: Kamiran teaches applying the reject-option based classification algorithm (ROC) to detect biased samples within the predicted critical region to several classification methods, using the two real world machine learning datasets that contain bias and sensitive (protected) attributes, deprived groups, and desirable/undesirable classes (Kamiran p.927 col.2 last paragraph-p.928 col.1 1st-2nd paragraphs Section V. Experimental Evaluation), where the ROC algorithm assigns desirable group labels 𝐶+ to classify the samples for the deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     from a test set 𝒳, with the label assignment representing a probability/likelihood of the individual bias (corresponding to “applying, in a run-time, the bias detector on a run-time sample to select a biased sample in the run-time sample”). Kamiran Figure 1 illustrates a plot of discrimination vs. accuracy by applying the ROC algorithm on the two datasets, where the data points represent values of 𝜃 within the critical region ranging from 0.5 (top right points in the graphs) to 0.95 (bottom left points in the graphs), where this critical region indicates applying the critical region conditional check and resulting assignment of desirable group labels 𝐶+ to classify the samples for the deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                    , such that the application of the critical region conditional check corresponds to those samples “having an individual bias greater than the predetermined individual bias threshold value” (Kamiran p.926 Algorithm 1 and p.928 col.2 Section V.A. Results of ROC, 1st paragraph: “Figure 1 shows the results of our experiments with ROC on two datasets ((a), (b)). The X- and Y-axis of these plots represents classifier(s) discrimination and accuracy, respectively, and each point is for a specific value of 𝜃 which is varied from 0.5 to 0.95. It is observed that as the value of 𝜃 is increased from 0.5 to 0.95, the discrimination usually reduces to zero around 𝜃 = 0.9. Furthermore, the reduction in discrimination with increase in 𝜃 is generally smooth and consistent across datasets and classifier(s). Thus, ROC’s discrimination level can be controlled easily by varying the value of 𝜃.”).); …

the bias detector perturbs a protected attribute … and computes … an individual bias score by iteratively finding a difference between a probability of a favorable outcome for the perturbed protected attribute to original data … 
Triantaphyllou teaches
the bias detector perturbs a protected attribute … and computes … an individual bias score by iteratively finding a difference between a probability of a favorable outcome for the perturbed protected attribute to original data (Examiner’s note: As indicated earlier, under its broadest reasonable interpretation, a bias detector represents an element that detects the presence of an inclination or tendency towards a certain outlook (or classification) through identification of properties or attributes in a data point that would cause the data point to appear “abnormal” (i.e., where the attributes of a data point would distinguish or “discriminate” it such that the data point is seen as an outlier among other data points). Triantaphyllou teaches training a classifier on a training data set of an unknown class containing attributes that place the sample near a decision boundary, where Triantaphyllou teaches that this method of identifying these sensitive attributes near a decision boundary can be applied in applications requiring the detection of patterns and outliers that would raise “suspicions that it was caused by a different mechanism” (Triantaphyllou col.3 line 28-col.4 line 17; col.4 lines 18-36; and col.7, lines 3-19). Triantaphyllou col.6 lines 7-51; col. 8 Table 1 GetNuggetScore Algorithm; and col.12 Table 4 FindCriticalNuggets Algorithm teaches using the FindCriticalNuggets algorithm to determine those samples x close to a determined class boundary                         
                            
                                
                                    B
                                
                                
                                    +
                                
                            
                        
                    (with + representing a favorable class) within a distance metric based on                         
                            
                                
                                    p
                                
                                
                                    o
                                
                            
                        
                     (|x –                         
                            
                                
                                    p
                                
                                
                                    o
                                
                            
                        
                    |) bounded by a certain neighborhood distance R, where the FindCriticalNuggets algorithm applies the GetNuggetScore algorithm in a for loop (Table 4, lines 4-8) to perform perturbing of data point values in a training set around the neighborhood distance R. Triantaphyllou further teaches the GetNuggetScore algorithm performs further iterations to perturb each attribute in the training set (Table 1, lines 5-35), with                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     representing the perturbation, where the associated variables (                        
                            
                                
                                    w
                                
                                
                                    j
                                
                                
                                    +
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                
                                
                                    j
                                
                                
                                    +
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                
                                
                                    j
                                
                                
                                    +
                                
                            
                        
                    ,                         
                            
                                
                                    T
                                
                                
                                    r
                                
                                
                                    +
                                
                            
                        
                    , … and                         
                            
                                
                                    w
                                
                                
                                    j
                                
                                
                                    -
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                
                                
                                    j
                                
                                
                                    -
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                
                                
                                    j
                                
                                
                                    -
                                
                            
                        
                    ,                         
                            
                                
                                    T
                                
                                
                                    r
                                
                                
                                    -
                                
                            
                        
                    , …) represent the set of attributes, instances,                         
                            
                                
                                    U
                                    C
                                
                                
                                    s
                                    c
                                    o
                                    r
                                    e
                                
                            
                        
                     for each data point in a training set after performing the multiple perturbations. Triantaphyllou teaches this average                         
                            
                                
                                    U
                                    C
                                
                                
                                    s
                                    c
                                    o
                                    r
                                    e
                                
                            
                        
                     measures the criticality of a data point near a class boundary in which attributes have switched classes (                        
                            
                                
                                    w
                                
                                
                                    j
                                
                                
                                    +
                                
                            
                        
                    and                         
                            
                                
                                    w
                                
                                
                                    j
                                
                                
                                    -
                                
                            
                        
                    ), where a higher score indicates that these data points are more critical or influential in determining classification. Hence, performing a process that determines a set of data points where these data points have switched class labels is a form of identifying data points that would identify data points with certain abnormal or discriminatory features, whereby this process of further performing multiple perturbations and iterations over a set of attributes to compute a score that measures the critically of a data point near a class boundary in which attributes have switched classes represents a process that “… perturbs a protected attribute … and computes … an individual bias score … by iteratively finding a difference between a probability of a favorable outcome for the perturbed protected attribute to the original data of the payload data” (Triantaphyllou col.5 line 50-col.6 line 6; col. 8, lines 49-59; col.11 line 49-col.12 line 62; and col.13 lines 30-44.).) …
Both Kamiran and Triantaphyllou are analogous art since both are in the realm of using classifier models to perform classification of data points near decision boundaries.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to take the trained bias detector/classifier taught Kamiran and incorporate the scoring algorithm taught in Triantaphyllou as a way to fine-tune the training of a classifier to properly classify samples that contain attributes that cause the sample to be close to a class boundary and thus can be sensitive to slight changes in attribute value changes that would place them into one classification over another. The motivation to combine is taught in Triantaphyllou, since using the scoring algorithm to properly identify and classify samples that reside close to a class boundary will improve the performance and reliability of the predictions generated by the classifier (Triantaphyllou col.4 lines 37-50: “The method of this invention uses a metric (UC, where UC stands for ultra-critical) to measure the criticality of subsets in a data set. The UC provides for a rank ordering of critical nuggets. Only the subsets that have a high UC are considered as critical nuggets.  … It is these subsets that can be characterized, in our view, as true critical nuggets and, accordingly, in our view should be considered in classification improvement techniques.”; and col.13 lines 47-56: “One property of our disclosed invention is a method of using certain aspects of our disclosed invention to improve any classification algorithm. The term "classifier” as used in the specification and claims means a classification algorithm that can learn, or be trained on, a set of training data records to create a model, which can then be used by the classification algorithm to predict, or classify, testing (novel) data records of unknown class values. We understand that the performance of a classifier is largely based on its ability to correctly classify said testing data records.”).
While Kamiran in view of Triantaphyllou teaches methods for use in detecting bias in a data set, including calculations to measure discrimination such that they can be used to identify insights and indications in which discrimination can be reduced (Kamiran p.925 col.2 Section IV. Our Solutions: ROC and DAE, 4th -5th paragraphs, where this method to reduce discrimination is interpreted as a form of “suggesting, in the run-time, a de-biased prediction”, and Triantaphyllou col.13 lines 34-44, where the method of identifying critical nuggets near a decision boundary can provide insights to an analyst to better understand the phenomenon or systems related to the data), Kamiran in view of Triantaphyllou does not explicitly teach
suggesting, in the run-time, a de-biased prediction for the biased sample 
Datta teaches
suggesting, in the run-time, a de-biased prediction for the biased sample  (Examiner’s note: As indicated earlier, this claim limitation exhibits a 112(a) lack of written description issue, where the limitation “… using the difference between the probability of the favorable outcome for the perturbed protected attribute to the original data of the payload data” during the run-time stage does not have any support in the Applicant’s specification, and hence, will not be given any patentable weight during prior art examination. Under its broadest reasonable interpretation, the term “de-biased prediction” is interpreted to indicate a prediction result obtained from a classifier that does not contain a bias or outlier pattern that is related to changing a protected attribute. Datta teaches an approach for measuring influence (quantitative input influence, QII) on a set of input data to calculate Datta [0056]-[0057]). Datta teaches a moving company example where the influence of gender on hiring is being analyzed, and where the input set for candidate hires contains features including Age, Gender (where these features/attributes correspond to “protected attributes”). Datta teaches replacing the gender field in every woman’s record entry with a random value, and running this changed data (where each instance of this changed data corresponds to “a biased sample” that was changed or perturbed “by perturbing the protected attribute”), and re-applying this changed input data set to the classifier, and running the QII measurement to check whether the bias has changed, and if the bias has not changed, repeating the same process on other attributes until the QII measurement identifies a pattern that is not caused by a change in a protected attribute (where this iterative process describes a method for “suggesting, in the run-time, a de-biased prediction for the biased sample …”) (Datta [0058]; [0062]: “… in the moving company example described above, the input features used by this classification system include: Age, Gender, Weight Lifting Ability, Marital Status and Education. Suppose that, as described above, weight lifting ability is strongly correlated with gender (with men generally having better lifting ability than woman). One particular question that an analyst may want to ask is: "What is the influence of the input Gender on positive classification for women?". The analyst observes that 20% of women are approved according to his classifier. The analyst uses a system according to an embodiment of the disclosed subject matter to replace every woman's field for gender with a random value. The system output indicates that the number of women approved does not change. In other words, an intervention on the Gender variable does not cause a significant change in the classification outcome. Repeating this process with Weight Lifting Ability results in a 20% increase in women's hiring. Therefore, system has determined that for this classifier, Weight Lifting Ability has more influence on positive classification for women than Gender.”).).  
Both Kamiran in view of Triantaphyllou and Datta are analogous art since both teach methods for analyzing predictions and identification of attributes contributing to the prediction using trained classifier models.
Kamiran in view of Triantaphyllou and further incorporate the algorithmic transparency methods involving QII measurements taught in Datta to further identify and measure influence of attributes contributing to and reducing bias, as a way to provide algorithmic transparency, through guidance and suggestions for a user to reduce or eliminate bias in a data set. The motivation to combine is taught by Datta, as providing algorithmic transparency allows a way to determine accountability in entities that may (unintentionally or intentionally) use discriminatory algorithms and data sets to provide customer-related services (such as financial or insurance services), as well as identifying possible errors in input data that may result in adverse actions for an individual or group, and identifying corresponding corrective actions that would eliminate the adverse actions (such as improving the model to eliminate the discriminatory aspects, or identify the incorrect customer information that resulted in an adverse reaction), thereby improving the trustworthiness, confidence, and overall reliability of the customer-related system (Datta [0037]: “As further described herein, various disclosed embodiments can facilitate algorithmic transparency to provide several benefits. First, it is essential to enable identification of harms, such as discrimination, introduced by algorithmic decision-making (e.g., high interest credit cards targeted to protected groups) and to hold entities in the decision-making chain accountable for such practices. This form of transparency or accountability can enable or incentivize entities to adopt appropriate corrective measures, alter or improve models employed algorithmic decision-making systems, etc. Second, transparency can help detect errors in input data which resulted in an adverse decision (e.g., incorrect information in a user's profile because of which insurance or credit was denied). Detected errors can then be corrected. Third, by explaining why an adverse decision was made, algorithmic transparency can provide guidance on how to reverse it (e.g., by identifying a specific factor in the credit profile that needs to be improved), alter or improve models employed algorithmic decision-making systems, identify business opportunities such as under-served markets, etc.”).
Regarding original Claim 20, 
Kamiran in view of Triantaphyllou, in further view of Datta teaches
 The post-processing computer-implemented method of claim 19, 
wherein the applying and the suggesting operate in a post-processing (Examiner’s note: As indicated earlier, Kamiran teaches a discrimination-aware classification method (reject option-based classification ROC) that does not require data pre-processing or modifying the learning algorithm (corresponding to “the applying … operate in a post-processing …”) (Kamiran p.924 col.2 1st paragraph (Section 1. Introduction): “Our solutions require neither modification of learning algorithm nor preprocessing of historical data – pre-trained classifiers can be made discrimination-aware at prediction time.”). As indicated earlier, Datta teaches performing QII measurements on input data that that were already classified to perform an analysis on the influence of the protected attributes found in the input data set (Datta Figure 7 and [0047]-[0048], [0062]), thus also corresponding to “the suggesting operate in a post-processing …”.)  
that targets the sample with the individual value for remediation in order to change the value of the sample based both on individual and group fairness metrics (Examiner’s note: Datta teaches that various QII measurements can be applied to the input data for analyzing influence, including QII measurements used for individual outcomes as well as for group outcomes and group disparity (Datta [0076]-[0081], [0082]-[0089]), where the application of these QII measurements produces transparency reports for identifying those attributes that are influential in decision-making, and provide guidance on inputs that can be changed to modify the decision (Datta [0048]-[0051]), where providing guidance on inputs that can be changed to modify the decision corresponds to a process that “targets the sample with the individual value for remediation in order to change the value of the sample based on individual and group fairness metrics”.).  
Regarding previously presented Claim 21, 
Kamiran in view of Triantaphyllou, in further view of Datta teaches
(Previously Presented) The post-processing computer-implemented method of claim 19, wherein the trained detector is received as a black-box (Examiner’s note: Kamiran teaches applying the reject-option based classification algorithm (ROC) using several standard classifiers (Kamiran p.928 col.1 1st full paragraph (Section V. Experimental Evaluation): “Since our solutions are not restricted to any specific classifier, we consider several standard classifiers for discrimination-aware classification (identifying label of each classifier is given in parenthesis): naive Bayes (NBS), logistic regression (Logistic), 𝑘-nearest neighbor (IBK), and decision tree (J48).”). Since the ROC algorithm is not restricted to any specific classifier and therefore any classifier can be viewed in terms of the inputs and the resultant outputs from the classifier, application of the ROC algorithm to several standard classifiers corresponds to applying the ROC algorithm to classifiers “wherein the trained detector is received as a black-box”. Similarly, Datta also teaches that the transparency reports generated through analysis of the inputs and outputs from the classification (performed by the decision-making system, also referred to as a classifier, Datta [0038]) are from decision-making systems in which there is only black-box access (Datta [0050]: “… a transparency report can be generated with (a) black-box access to the decision-making system …”), thus also corresponding to “wherein the trained detector is received as a black-box”.).  
Regarding original Claim 22, 
Kamiran in view of Triantaphyllou, in further view of Datta teaches
(Original) The post-processing computer-implemented method of claim 19, 
wherein the applying comprises a pure run-time approach that does not require ground truth class labels for a validation set (Examiner’s note: As indicated earlier, Kamiran teaches applying the reject-option based classification algorithm (ROC) to detect biased samples within the predicted critical region to several classification methods, using the two real world machine learning datasets that contain bias and sensitive (protected) attributes, deprived groups, and desirable/undesirable classes (Kamiran p.927 col.2 last paragraph-p.928 col.1 1st-2nd paragraphs Section V. Experimental Evaluation), where the application of the post-processing ROC algorithm during run-time corresponds to “wherein the applying comprises a pure run-time approach…”). As indicated earlier, Kamiran teaches a general form of a discriminatory data set D, containing deprived group samples                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     associated with biased labels                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     , where                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     are predicted labels {𝐶+, 𝐶−}, such that these labels and associated data set correspond to those “… that does not require ground truth labels for a validation set” (Kamiran p.925 col.1 Section III. Preliminaries, 1st-2nd paragraphs: “We consider a two-class problem with label 𝐶 ∈ {𝐶+, 𝐶−} defined over instances 𝑋 ∈ 𝒳 described by a fixed number of attributes. A discriminatory dataset 𝒟=                        
                            
                                
                                    {
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                    
                                    , 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                    
                                    }
                                
                                
                                    i
                                    =1
                                
                                
                                    N
                                
                            
                        
                    is available in which the labels                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     may be biased w.r.t. sensitive or discriminatory attributes, e.g., Gender or Race. We assume that 𝐶+ is the desirable label. … All instances in the deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     have specific value(s) assigned to specific attribute(s). These attributes are called the sensitive or discriminatory attributes (e.g., Gender, Race) of the problem, which together with their values (e.g., {Gender=Female, Race=Black}), define the deprived group of instances                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                    .”).).  

Allowable Subject Matter
Claims 1-7 and 9-18 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Previously presented independent Claims 1, 11, and 17 recite the following limitations:
training a bias detector on a payload data that learns to detect a sample in a customer model that has an individual bias greater than a predetermined individual bias threshold value with constraints on a group bias, the sample being a member of an unprivileged group, 
wherein, during the training: 
the bias detector perturbs a protected attribute in the payload data for the unprivileged group and computes the individual bias as an individual bias score by finding a difference between a probability of a favorable outcome for the perturbed protected attribute to original data of the payload data; 
flagging the unprivileged group samples that have the individual bias greater than the predetermined individual bias threshold value; and 
training the bias detector to discriminate between the flagged samples and un- flagged samples; 
applying, in a run-time, the bias detector on a run-time sample to select a biased sample in the run-time sample having an individual bias greater than the predetermined individual bias threshold value; and 
suggesting, in the run-time, a de-biased prediction for the biased sample by perturbing the protected attribute and checking for bias after perturbation.
While the earlier cited prior art combination teaches flagging (where “flagging” is considered as a form of identifying and tagging) the unprivileged group samples that have individual bias greater than the and additional training iterations using the flagged samples and un-flagged samples in the context of perturbation of the payload data during the training phase of the bias detector, as now recited by the claim limitations: “training a bias detector on a payload data that learns to detect a sample in a customer model … wherein, during the training, the bias detector perturbs a protected attribute in the payload data for the unprivileged group and computes the individual bias as an individual bias score by finding a difference between a probability of a favorable outcome for the perturbed protected attribute to original data of the payload data; flagging the unprivileged group samples that have the individual bias greater than the predetermined individual bias threshold value; and training the bias detector to discriminate between the flagged samples and un-flagged samples;”, thereby making this claim allowable over the prior art.
Claims 2-7 and 9-10, 12-16, and 18 are dependent claims based on their respective independent Claims 1, 11, and 17, and therefore these dependent claims are also allowable over the prior art.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is (303)297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121